                  Case 1-17-01085-ess    Doc 149     Filed 07/09/19   Entered 07/09/19 20:13:45

  McGuireWoods LLP
  JPMorgan Chase Tower
        600 Travis Street
              Suite 7500
Houston, TX 77002-2906
     Phone: 713.571.9191
       Fax: 713.571.9652
 www.mcguirewoods.com

    Thomas M. Farrell                                                                        tfarrell@mcguirewoods.com
     Direct: 713.353.6677                                                                             Fax: 832.214.9933


                                                                                 July 9, 2019
            VIA ELECTRONIC FILING

            Hon. Elizabeth S. Stong
            U.S. Bankruptcy Court
            Eastern District of New York
            Conrad B. Duberstein Courthouse
            271-C Cadman Plaza East
            Courtroom 3585
            Brooklyn, NY 11201-1800

            Re: Homaidan v. Sallie Mae, Inc., 17–1085 (ESS)

                                  Letter to the Court from Defendants
                      Regarding Plaintiff’s Letter Requesting a Discovery Conference

                    The undersigned counsel submit this letter to the Court on behalf of the defendants
            (collectively, the “Defendants,” or “Navient”) in the adversary proceeding of Homaidan
            v. Sallie Mae, Inc., No. 17-1085 (ESS) currently pending before the Court. Defendants
            send this letter in response to the letter of Plaintiff to the Court requesting a discovery
            conference [Dkt. No. 148] (the “Letter”).1 Defendants and Plaintiff have agreed to ask the
            Court to hear this matter in connection with the upcoming status conference previously
            scheduled in this case on July 15, 2019 at 3:00pm.

                   In the Letter, Plaintiff provides neither (a) a fulsome account of the status of
            discovery in this case, nor (b) sufficient support for his assertion that Defendants are
            improperly withholding documents on the basis of attorney-client privilege and attorney
            work product. As is outlined below, Defendants already have produced to Plaintiff a
            voluminous number of documents following several meet-and-confer sessions, including
            an on-site visit to Defendants’ facilities. Defendants have met and continue to meet their
            discovery obligations in this case, including by continuing to collect, review and produce
            documents and providing deposition testimony. Further, as discussed below, the
            documents itemized by Defendants on their privilege log are protected attorney-client
            communications and/or attorney work product. In short, no basis exists for the relief
            Plaintiff requests in the Letter.




            1        Capitalized terms not otherwise defined herein have the meaning given them in
                     the Letter.
     Case 1-17-01085-ess       Doc 149     Filed 07/09/19   Entered 07/09/19 20:13:45




    I.      Defendants have Produced a Voluminous Number of Documents to
            Plaintiff and Continue to Meet Their Discovery Obligations

       The Letter gives the impression that Defendants have been recalcitrant in the
production of certain documents, stating that “despite agreeing that these materials were
relevant2 and agreeing to produce them, Navient has not done so.” Defendants disagree,
for the following reasons.

            a. Defendants’ Incorporation of Crocker Production, Grant of On-site Access,
               and Database Production

      In addition to re-producing virtually the entire corpus of documents and
deposition testimony from the Crocker3 case for use in this matter in October 2018,4
Defendants granted Plaintiff on-site access to Defendants’ facilities to examine, in person,
the Defendants’ database systems to assist in the examination of potentially relevant
borrower information. Defendants agreed to grant such access for a four-day period from
May 14, 2019 through May 17, 2019. At the start of this access period, Defendants’
personnel briefed Plaintiff’s counsel in detail regarding the structure and operation of
Defendants’ database systems, as well as the location and sources of potentially relevant
information within such systems.

        Following this three-hour briefing, Plaintiff’s counsel and expert chose to not
examine Navient’s database systems at all, despite arrangements for another three-and-
a-half days of on-site access. Plaintiff instead requested that Navient produce raw
database archives comprising substantially the entire system-of-record information for
all potentially applicable loans serviced by Navient or its predecessors in the time periods
applicable to this action. Navient agreed to this request despite its voluminous nature.

       And indeed, production of this database information proved an unwieldly task,
involving not only the necessity of drafting a bespoke set of complex computer search
coding, but also a time consuming download, review, and Bates-numbering process for
raw database files exceeding five gigabytes in size after compression. In layman’s terms,
this volume of data is the rough equivalent of well more than 1 million pages. Defendants
produced the requested database files to Plaintiff on June 28, 2019. (And this is in

2        For clarity, Defendants have not conceded the relevance of all of the categories of
         documents referenced in Plaintiff’s Letter; all of Defendants’ productions have
         been subject to and without waiver of any of their objections, although Defendants
         have endeavored to minimize discovery disputes and to agree to voluntary
         productions to the greatest extent feasible.
3        The “Crocker” case refers to the adversary proceeding pending before the U.S.
         Bankruptcy Court for the Southern District of Texas captioned Evan Brian Crocker
         et al. v. Navient Solutions et al., Adv. Pro. No. 16-03175 (DRJ) (Bankr. S.D. Tex.).
4        The only Crocker documents not re-produced here are private individual borrower
         records that do not pertain to potential putative class members in this suit. All of
         the other documents and deposition testimony overlap with the issues presented
         in this suit and were therefore re-produced.
     Case 1-17-01085-ess      Doc 149    Filed 07/09/19    Entered 07/09/19 20:13:45




addition to the detailed information Defendants previously produced to Plaintiff in
spreadsheet format for hundreds of thousands of potentially relevant loans earlier this
year, which involved its own time consuming process, and the additional loan information
Defendants have agreed to compile and produce in supplemental spreadsheets.)

          b. Navient’s Production of Other Requested Documents

        Likewise, a number of the other documents mentioned in the Letter have already
been produced to Plaintiff. For example, “documents concerning [Navient’s] policies and
procedures for dealing with its borrower’s bankruptcy,” have already been produced. In
fact, Plaintiff’s counsel used such documents during their deposition of Mark Verbrugge
on June 25, 2019, and Defendants’ Rule 30(b)(6) designee on July 9, 2019.

        In regard to “statements to investors,” Navient does not agree that such documents
are within the scope of permissible discovery or proportional to the needs of the case at
this stage. Nonetheless, Navient is a publicly traded company and, therefore, it submits
extensive reporting to the Securities and Exchange Commission that is publicly available
both on the SEC’s website and on Navient’s website. Plaintiff has shown no rationale as
to why Defendants must undergo the expense of downloading such filings and processing
them for production when Plaintiff has the exact same access to such documents as
Defendants possess. To the extent Plaintiff’s counsel wishes to review these documents,
they need only employ a few keyboard strokes to do so. Furthermore, without waiving
any of their objections, Defendants agreed to (and have) produced any prospectuses for
private student loan trusts that are not publicly available and agreed to collect and
produce any additional non-public prospectuses that may have been issued since the prior
production.

        Similarly, Defendants produced each of their contracts with third party collection
agencies on June 26, 2019, and are in the process of collecting and producing additional
“litigation packs.” In regard to the referenced request for “lobbying” documents,
Defendants have asserted various objections to the request for such materials, but have
agreed to determine whether or not any such materials exist as an initial matter. Subject
to completing the final stages of its search, it does not appear that any such documents
exist. Defendants expect to continue to produce documents and to meet and confer with
Plaintiff in regard to these ongoing discovery matters.

    II.   The Documents Listed On Navient’s Privilege Log Are Privileged
          Attorney-Client Communications and/or Work Product.

      Plaintiff also registers a complaint in the Letter that all of the documents listed on
Defendants’ privilege log (the “Privilege Log”)5 are not privileged because they are

5   A copy of the Privilege Log is attached as Exhibit A hereto. Despite the impression
    given in the Letter, Defendants did not refuse to meet and confer with Plaintiff’s
    counsel regarding this issue. We agreed to re-review each of the documents on the
    Privilege Log, and we also requested the March 26, 2018 hearing transcript from the
    Crocker case regarding the exact same privileged documents to refresh our memory
     Case 1-17-01085-ess      Doc 149     Filed 07/09/19    Entered 07/09/19 20:13:45




“predominantly business records.” Letter at 3. Notably, the Letter is devoid of reference
to any specific entries on the Privilege Log. The Letter lacks also any specific rationale as
to how any particular entry on the Privilege Log constitutes a business record rather than
a privileged attorney-client communication and/or attorney work product. As is required
under the Federal Rules of Civil Procedure, the Privilege Log lays out with specificity the
documents withheld and the basis under which such documents are privileged.

       Plaintiff’s blanket assertion that the documents in the Privilege Log constitute
business records, rather than attorney-client communications and/or work product, does
not overcome the well-established law that the attorney-client and work product
privileges protect advice and opinions from in-house and outside counsel in exactly this
context.6

       The attorney-client privilege is the oldest privilege for confidential
communications known to the common law. Upjohn Co. v. United States, 449 U.S. 383,
389 (1981). The privilege applies with equal force to individuals, corporations, in-house
attorneys, and outside counsel. Id. at 394. “It is undisputed that communications
between a corporation and its inside counsel are protected in the same manner and to the
same degree as communications with outside counsel.” United States v. Exxon Mobil
Corp., 149 F.R.D. 533, 537 (N.D. Tex. 1993) (citing Upjohn, 449 U.S. at 389–97).

        Plaintiff challenges the withholding of the documents in the Privilege Log on their
legally and factually unsupported ground that the documents contain “business,” rather
than legal, advice. See Letter at 3-5. Through recitation of deposition testimony devoid
of context, Plaintiff asserts, essentially, that because Defendants made the business
decision to treat certain loans as dischargeable under internal policies and procedures—
in other words, without prejudice to Defendants’ rights under governing law—any legal
advice Defendants received related to the dischargeability of loans in bankruptcy is
somehow transmuted into business advice itself, and therefore stripped of the attorney-
client privilege protection that would otherwise attach.

       That is a fundamental error. “The mere fact that business considerations are
weighed in the rendering of legal advice does not vitiate the attorney-client privilege.”
Coleman v. Am. Broadcasting Cos., Inc., 106 F.R.D. 201, 206 (D.D.C. 1985). And courts
have rejected the proposition that legal advice given to facilitate a business decision rather
than the rendition of professional legal services is somehow deprived of attorney-client
privilege. See, e.g., In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, 731
F.2d 1032, 1038 (2d Cir. 1984) (“[D]ocuments [which] memorialize client confidences

    of the parties’ respective arguments and agreements on the privileged documents (the
    Crocker court has not yet ruled on the issue given the stay in that case). We did not
    receive that transcript from the court reporter until Saturday June 29, 2019, after
    Plaintiff filed his Letter.
6   Although Plaintiff does not delineate any specific documents on the Privilege Log that
    allegedly reflect “business advice,” Defendants assume Plaintiff does not take issue
    with the documents that plainly reflect privileged documents relating to settlement
    decisions or pending litigation.
    Case 1-17-01085-ess       Doc 149    Filed 07/09/19    Entered 07/09/19 20:13:45




obtained in the pursuit of legal advice concerning the mechanics and consequences of
alternative business strategies” are protected by the attorney-client privilege); Great
Plains Mutual Insurance Co., Inc. v. Mutual Reinsurance Bureau, 150 F.R.D. 193, 197–
98 (D. Kan. 1993) (holding that minutes from a board-of-directors’ meeting were
protected by the attorney-client privilege where the minutes concerned legal advice given
by in-house counsel). In short, the fact that legal advice may touch upon business
consequences does not remove such advice from the protection of the attorney-client
privilege.

        Further, when information is conveyed to an attorney, the communication need
not specifically ask for legal advice in order to maintain the document's privileged status,
so long as the information is sent to counsel in order for counsel to provide legal advice.
See In re Buspirone Antitrust Litig., 211 F.R.D. 249, 254 (S.D.N.Y.2002); In re Pfizer Inc.
Secs. Litig., No. 90 Civ. 1260(SS)(NRB), 1993 WL 561125, at *6 (S.D.N.Y. Dec. 23, 1993)
(“An implied request [for legal advice] exists when an employee sends information to
corporate counsel in order to keep them apprised of ongoing business developments, with
the expectation that the attorney will respond in the event the matter raises important
legal issues.”).

       The same conclusions should follow here. While the withheld documents may
have some bearing on Defendants’ ultimate business decision, they are without question
privileged documents. As the Privilege Log shows, the documents concern the
interpretation of statutes and proposed legislation and case law and the provision of legal
opinions on those topics. In short, the opinions given in the documents required the skill
and expertise of an attorney rather than mere business guidance or technical knowledge.
That the legal opinions were given on subjects for which Navient then made business
decisions does not strip them of their privileged status. See, e.g., United States v. United
Shoe Machinery Corp., 89 F. Supp. 357, 359 (D. Mass. 1950) (finding privileged 800
documents that included “recommendations [that] had in addition to legal points some
economic or policy or public relations aspect”).

       In sum, Defendants have met and continue to meet their discovery obligations in
this case. Defendants also have properly asserted the attorney-client and work product
privileges with respect to each of the documents itemized on the Privilege Log. Therefore,
no basis exists for the Court to issue any order compelling the production of any
documents outlined in the Letter.
    Case 1-17-01085-ess     Doc 149   Filed 07/09/19   Entered 07/09/19 20:13:45




Dated: July 9, 2019                          Respectfully submitted,
       New York, New York

                                             /s/ Shawn R. Fox
                                             Shawn R. Fox
                                             McGuireWoods LLP
                                             1251 Avenue of the Americas, 20th Floor
                                             New York, New York 10020-1104
                                             Telephone: 212.548.2100
                                             Email: sfox@mcguirewoods.com

                                             —and—

                                             /s/ Thomas M. Farrell
                                             Thomas M. Farrell (pro hac vice)
                                             McGuireWoods LLP
                                             JPMorgan Chase Tower
                                             600 Travis Street, Suite 7500
                                             Houston, Texas 77002
                                             Telephone: 713.571.9191
                                             E-mail: tfarrell@mcguirewoods.com

                                             —and—

                                             Dion W. Hayes (pro hac vice)
                                             K. Elizabeth Sieg (pro hac vice)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             Telephone: 804.775.1000
                                             Email: dhayes@mcguirewoods.com
                                                     bsieg@mcguirewoods.com

                                             Counsel for Defendants
Case 1-17-01085-ess   Doc 149     Filed 07/09/19   Entered 07/09/19 20:13:45




                                 Exhibit A

                                Privilege Log
                                                        Case 1-17-01085-ess                   Doc 149           Filed 07/09/19                  Entered 07/09/19 20:13:45

                                                                Evan Brian Haas et al. v. Navient Solutions, LLC, et al. and Hilal K. Homaidan v. Navient Solutions, LLC, et al.
                                                                                                             Navient Privilege Log
                                                                                                                   4/3/2019
Haas Bates Begin   Haas Bates End     Homaidan Bates   Homaidan Bates End Date            Author                     To                           CC                        Privilege Type         Document Description
                                      Begin
NAV200000001       NAV200000001       NAVHOM01114745   NAVHOM01114745       10/4/2007     Lavet, Robert              Albertini, Dana                                        Attorney Client; Work Email among in-house counsel prepared in connection with
                                                                                                                                                                            Product               litigation discussing whether to settle adversary proceeding,
                                                                                                                                                                                                  promissory note language, potential revisions to loan program
                                                                                                                                                                                                  and global litigation strategies and containing legal advice on
                                                                                                                                                                                                  same.
NAV200000002       NAV200000002       NAVHOM01114746   NAVHOM01114746       1/18/2007     Austill, Kim               Rakatansky, Carol;           Eckerman, Cathy;          Attorney Client; Work Email to in-house counsel prepared in anticipation of litigation
                                                                                                                     Albertini, Dana              Fierstein, Barry          Product               requesting legal advice about 11 U.S.C. section 523 for
                                                                                                                                                                                                  purposes of updating Private Education Loan Servicing Guide.

NAV200000002.001   NAV200000002.002   NAVHOM01114747   NAVHOM01114748       1/18/2007     Austill, Kim                                                                      Attorney Client; Work Attachment to email to in-house counsel prepared in
                                                                                                                                                                            Product               anticipation of litigation requesting legal advice about 11
                                                                                                                                                                                                  U.S.C. section 523 for purposes of updating Private Education
                                                                                                                                                                                                  Loan Servicing Guide.
NAV200000003       NAV200000003       NAVHOM01114749   NAVHOM01114749       2/22/2005     Rakatansky, Carol          Lavet, Robert                O'Connell, Robert         Attorney Client; Work Email among in-house counsel prepared in anticipation of
                                                                                                                                                                            Product               litigation discussing proposed bankruptcy bill (i.e., BAPCPA)
                                                                                                                                                                                                  and scope of discharge exemption and containing legal
                                                                                                                                                                                                  opinions on same.
NAV200000004       NAV200000007       NAVHOM01114750   NAVHOM01114753       2/27/2006     Thomas, Prince             Shaffer, Ronald                                        Attorney Client; Work Memorandum from outside counsel prepared in anticipation of
                                                                                                                                                                            Product               litigation summarizing discussions with in-house counsel
                                                                                                                                                                                                  regarding the dischargeability of consolidation loans and loans
                                                                                                                                                                                                  to half-time students and containing legal opinions on same.

NAV200000008       NAV200000009       NAVHOM01114754   NAVHOM01114755       3/9/2005      Goffman, Barbara           Keler, Marianne              Lavet, Robert; Wachtel,   Attorney Client; Work Memorandum from in-house counsel prepared in anticipation
                                                                                                                                                  Andrew; Rakatansky,       Product               of litigation summarizing proposed bankruptcy bill (i.e.,
                                                                                                                                                  Carol                                           BAPCPA), suggesting amendments to promissory note
                                                                                                                                                                                                  language, and providing legal opinion on same.

NAV200000010       NAV200000010       NAVHOM01114756   NAVHOM01114756       1/18/2007     Rakatansky, Carol          Austill, Kim; Albertini,     Eckerman, Cathy;          Attorney Client; Work Email from in-house counsel in response to request for legal
                                                                                                                     Dana                         Fierstein, Barry          Product               advice prepared in anticipation of litigation about 11 U.S.C.
                                                                                                                                                                                                  section 523 for purposes of updating Private Education Loan
                                                                                                                                                                                                  Servicing Guide.
NAV200000011       NAV200000011       NAVHOM01114757   NAVHOM01114757       12/14/2007    Kurtz, Karen               Albertini, Dana; Wachtel, Kirkmeyer, Mike              Attorney Client; Work Email to in-house counsel prepared in connection with
                                                                                                                     Andrew                                                 Product               litigation soliciting legal advice about the dischargeability of
                                                                                                                                                                                                  private loans and containing legal advice on same.
NAV200000049       NAV200000049       NAVHOM01114795   NAVHOM01114795       1/18/2007     Albertini, Dana            Austill, Kim; Rakatansky, Eckerman, Cathy;             Attorney Client; Work Email from in-house counsel responding to request for legal
                                                                                                                     Carol                     Fierstein, Barry             Product               advice about 11 U.S.C. section 523 for purposes of updating
                                                                                                                                                                                                  Private Education Loan Servicing Guide prepared in
                                                                                                                                                                                                  anticipation of litigation.
NAV200000050       NAV200000052       NAVHOM01114796   NAVHOM01114798       2/26/2007     Dreyer, Kevin              Austill, Kim                 Smith, Brent; Eckerman,   Attorney Client; Work Email chain from in-house counsel circulating for discussion a
                                                                                                                                                  Cathy; Rakatansky,        Product               memorandum regarding the discharge exception for private
                                                                                                                                                  Carol; Albertini, Dana;                         loans in bankruptcy in response to solicitation of legal advice
                                                                                                                                                  Olson, Ken; Fierstein,                          for the purposes of updating Private Education Loan Servicing
                                                                                                                                                  Barry; Maurer, Doug                             Guide in anticipation of litigation.

NAV200000053       NAV200000054       NAVHOM01114799   NAVHOM01114800       2/26/2007     Dreyer, Kevin              Austill, Kim                                           Attorney Client; Work Memorandum from in-house counsel prepared in anticipation
                                                                                                                                                                            Product               of litigation regarding the discharge exception for private loans
                                                                                                                                                                                                  in bankruptcy and containing legal advice on same.




                                                                                                                       1                                                                                                                             CONFIDENTIAL
                                                      Case 1-17-01085-ess                   Doc 149           Filed 07/09/19               Entered 07/09/19 20:13:45

                                                              Evan Brian Haas et al. v. Navient Solutions, LLC, et al. and Hilal K. Homaidan v. Navient Solutions, LLC, et al.
                                                                                                           Navient Privilege Log
                                                                                                                 4/3/2019
Haas Bates Begin   Haas Bates End   Homaidan Bates   Homaidan Bates End Date            Author                     To                         CC                          Privilege Type         Document Description
                                    Begin
NAV200000055       NAV200000055     NAVHOM01114801   NAVHOM01114801       1/18/2007     Austill, Kim               Rakatansky, Carol;         Eckerman, Cathy;            Attorney Client; Work Email to in-house counsel requesting legal advice about 11
                                                                                                                   Albertini, Dana            Fierstein, Barry            Product               U.S.C. section 523 for purposes of updating Private Education
                                                                                                                                                                                                Loan Servicing Guide prepared in anticipation of litigation.

NAV200000056       NAV200000057     NAVHOM01114802   NAVHOM01114803       2/23/2007     Lester, Jonathan           Albertini, Dana; Fierstein, Donahue, Renee;           Attorney Client; Work   Email chain with in-house counsel requesting legal advice on
                                                                                                                   Barry                       Eckerman, Cathy; Austill, Product                 the capitalization of interest after the imposition of the
                                                                                                                                               Kim; Shutrump, Colleen;                           automatic stay in bankruptcy, which contains legal opinion and
                                                                                                                                               Kahiu, Carmen; Hogan,                             legal advice prepared in anticipation of litigation.
                                                                                                                                               Mary; Davis, Stephanie;
                                                                                                                                               Wisdom, Esther; Olson,
                                                                                                                                               Ken; Gralak, Michele

NAV200000058       NAV200000058     NAVHOM01114804   NAVHOM01114804       11/2/2006     Black, Gary                Yurko, Viktoriya;          Austill, Kim; Smith,        Attorney Client; Work Email chain with in-house counsel prepared in anticipation of
                                                                                                                   Albertini, Dana            Mercy; Gralak, Michele;     Product               litigation requesting and discussing legal advice about Bar
                                                                                                                                              Fierstein, Barry                                  Study Loan application package and dischargeability of
                                                                                                                                                                                                Residency and Relocation Loan under pre-BAPCPA law and
                                                                                                                                                                                                containing legal opinions on same.
NAV200000059       NAV200000059     NAVHOM01114805   NAVHOM01114805       1/30/2007     Austill, Kim               Austill, Kim; Dreyer,                                  Attorney Client; Work Email with in-house counsel scheduling call and requesting
                                                                                                                   Kevin; Kirkmeyer, Mike;                                Product               legal advice on various bankruptcy issues that affect private
                                                                                                                   Smith, Brent; Peace,                                                         loans for purposes of updating Private Education Loan
                                                                                                                   Kim; Eckerman, Cathy;                                                        Servicing Guide in anticipation of litigation.
                                                                                                                   Austill, Kim; Shutrump,
                                                                                                                   Colleen; Hogan, Mary;
                                                                                                                   Rakatansky, Carol;
                                                                                                                   Albertini, Dana; Olson,
                                                                                                                   Ken; Gralak, Michele;
                                                                                                                   Maurer, Doug
NAV200000060       NAV200000081     NAVHOM01114806   NAVHOM01114827       1/22/2007     Austill, Kim                                                                      Attorney Client; Work Attachment to email to in-house counsel scheduling call in
                                                                                                                                                                          Product               anticipation of litigation and requesting legal advice on various
                                                                                                                                                                                                bankruptcy issues that affect private loans for purposes of
                                                                                                                                                                                                updating Private Education Loan Servicing Guide, which sets
                                                                                                                                                                                                forth questions to counsel.
NAV200000095       NAV200000109     NAVHOM01114841   NAVHOM01114855       4/25/2006     Lavet, Robert; Sheehan,                                                           Attorney Client; Work Powerpoint presentation by in-house counsel prepared in
                                                                                        Mike; Rakatansky, Carol                                                           Product               anticipation of litigation providing legal advice and containing
                                                                                                                                                                                                legal opinions on various legal issues, including
                                                                                                                                                                                                dischargeability.
NAV200000160       NAV200000160     NAVHOM01114906   NAVHOM01114906       2/22/2005     Rakatansky, Carol          Lavet, Robert              O'Connell, Robert           Attorney Client; Work Memorandum among in-house counsel prepared in
                                                                                                                                                                          Product               anticipation of litigation regarding proposed bankruptcy
                                                                                                                                                                                                legislation (i.e., BAPCPA) and qualified education loans and
                                                                                                                                                                                                containing legal opinions on same.
NAV200000161       NAV200000163     NAVHOM01114907   NAVHOM01114909       Post-         Greco, Pete                                                                       Attorney Client; Work Supplemental memorandum from in-house counsel prepared
                                                                          BAPCPA                                                                                          Product               in connection with litigation regarding litigation risks and undue
                                                                                                                                                                                                hardship standard, qualified education loans, and related
                                                                                                                                                                                                litigation questions and containing legal opinions on solutions
                                                                                                                                                                                                to same.
NAV200000164       NAV200000165     NAVHOM01114910   NAVHOM01114911       Post-         Greco, Pete                                                                       Attorney Client; Work Memorandum among in-house counsel prepared in
                                                                          BAPCPA                                                                                          Product               connection with litigation identifying litigation risks associated
                                                                                                                                                                                                with Tuition Answer Loans and Signature Student Loans and
                                                                                                                                                                                                containing legal opinion on same.




                                                                                                                     2                                                                                                                              CONFIDENTIAL
                                                      Case 1-17-01085-ess                   Doc 149           Filed 07/09/19               Entered 07/09/19 20:13:45

                                                              Evan Brian Haas et al. v. Navient Solutions, LLC, et al. and Hilal K. Homaidan v. Navient Solutions, LLC, et al.
                                                                                                           Navient Privilege Log
                                                                                                                 4/3/2019
Haas Bates Begin   Haas Bates End   Homaidan Bates   Homaidan Bates End Date            Author                     To                         CC                          Privilege Type         Document Description
                                    Begin
NAV200000166       NAV200000167     NAVHOM01114912   NAVHOM01114913       6/12/2007     Lavet, Robert              Amani, Barbara;                                        Attorney Client; Work Email among in-house counsel regarding historical bankruptcy
                                                                                                                   Bronfman, Marcos;                                      Product               laws, proposed bankruptcy legislation, and anticipated
                                                                                                                   Ducich, Sarah; Greco,                                                        litigation and containing legal advice prepared in anticipation
                                                                                                                   Pete; Lavin, Jack;                                                           of same.
                                                                                                                   Matteucci, Raymond;
                                                                                                                   Meyer, Paul; McBride,
                                                                                                                   Brandon; Meck, Rob
NAV200000168       NAV200000168     NAVHOM01114914   NAVHOM01114914       5/17/2007     Lyon, Kris                 Smith, Brent; Greco,                                   Attorney Client; Work Emails with in-house counsel regarding proposed
                                                                                                                   Pete; Lavet, Robert                                    Product               amendments to the Bankruptcy Code and litigation filed since
                                                                                                                                                                                                April 2005 prepared in anticipation of additional litigation and
                                                                                                                                                                                                containing legal advice on same.
NAV200000335       NAV200000335     NAVHOM01115081   NAVHOM01115081       2/16/2007     Olson, Ken                 Olson, Ken; Lester,                                    Attorney Client; Work Email concerning request for legal advice for purposes of
                                                                                                                   Jonathan; Morgan, Jason                                Product               updating Private Education Loan Servicing Guide prepared in
                                                                                                                                                                                                anticipation of litigation.
NAV200000336       NAV200000336     NAVHOM01115082   NAVHOM01115082       2/16/2007     Olson, Ken                                                                        Attorney Client; Work Attachment to email concerning request for legal advice for
                                                                                                                                                                          Product               purposes of updating Private Education Loan Servicing Guide
                                                                                                                                                                                                prepared in anticipation of litigation, with annotations of
                                                                                                                                                                                                specific questions on which legal advice was sought.

NAV200000337       NAV200000338     NAVHOM01115083   NAVHOM01115084       12/31/2008    Walter, Mike               Walter, Mike                                           Attorney Client; Work Email prepared in anticipation of litigation containing legal
                                                                                                                                                                          Product               advice on charge-off policy as applied to accounts affected by
                                                                                                                                                                                                bankruptcy.
NAV250000001       NAV250000001     NAVHOM01115085   NAVHOM01115085       10/6/2014     Shipman, Petra             DDB Special Issues         Peace, Kimberly             Attorney Client; Work Email prepared in connection with litigation reflecting legal
                                                                                                                                                                          Product               advice regarding discharge of debt.
NAV250000002       NAV250000002     NAVHOM01115086   NAVHOM01115086       3/15/2013     Koviack, Mary Ann          DDB Special Issues                                     Attorney Client; Work Email prepared in connection with litigation reflecting legal
                                                                                                                                                                          Product               advice regarding discharge of debt.
NAV250000003       NAV250000003     NAVHOM01115087   NAVHOM01115087       5/3/2013      Koviack, Mary Ann          DDB Special Issues                                     Attorney Client; Work Email prepared in connection with litigation reflecting legal
                                                                                                                                                                          Product               advice regarding discharge of debt.




                                                                                                                     3                                                                                                                             CONFIDENTIAL
      Case 1-17-01085-ess    Doc 149     Filed 07/09/19   Entered 07/09/19 20:13:45




                            CERTIFICATE OF SERVICE

       I certify that on this 9th day of July 2019, I filed the foregoing document with the
Clerk of Court using the CM/ECF system, which will send a notification of such filing to
all counsel of record, including counsel for Plaintiff (ashaw@bsfllp.com).


                                                 /s/ Shawn R. Fox



118734512
